PARIENTE, Judge.
Broward County appeals from a summary judgment in favor of its co-defendant, the City of Sunrise. Granting summary judgment in favor of Sunrise, under the facts of this case, was effectively a determination that Broward County owned the roadway. We reverse, finding that the record contains genuine issues of material fact as to whether Broward County or Sunrise owned or controlled the roadway where plaintiff was injured and which governmental entity had the duty to maintain the roadway. See Lukan-cich v. City of Tampa, 583 So.2d 1070, 1073 (Fla. 2d DCA 1991).
REVERSED AND REMANDED.
STONE and SHAHOOD, JJ., concur.